Citation Nr: 1429348	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-50 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1961 to December 1965.   

These matters come before the Board of Veterans Appeals (Board) on appeal from a September 2008 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.

In January 2007, the Veteran requested a hearing before the Board.  The RO scheduled the Veteran's hearing for July 2012.  The Veteran subsequently withdrew his request in July 2012.  38 C.F.R. § 20.704(e). 

The Veteran filed an appeal for service connection for a bilateral hearing loss disabilityand tinnitus.  Entitlement to service connection has been granted for tinnitus in a January 2012 decision which represents a full grant of his claim.  Therefore, the issue of service connection for tinnitus is no longer before the Board.


FINDINGS OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his bilateral hearing loss disability was incurred as a result of his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The Board need not discuss in detail the sufficiency of VCAA notice in light of the fact that the Board is granting the Veteran's claim below.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's full grant of the benefit sought on appeal addressed in this decision.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection or service-connected aggravation for a present disability, the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d at 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
	
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519   (1996), citing Gilbert, 1 Vet. App. at 54.
With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id. at 159.
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran alleges that he has a bilateral hearing loss disability as the result of his active duty service.  Specifically, he reported noise exposure from airplanes, fighter jets, jet engines and computer room equipment (that was similar to a shop room in a factory).  He explained that the computers were as large of a room with vacuum tubes.  The computers were loud and noisy like a generator room.  All personnel had to raise their voices to near yelling just to be heard.  He also had numerous details on flight lines to set-up air shows and was exposed to jet engines with no hearing protection.  The Veteran has reported that these excessive noise levels caused his current hearing loss.  The Board finds that the Veteran's statements are credible because he has consistently alleged both duties of working as a computer specialist and working on a flight line throughout the appeal period.  The Veteran is also competent to report experiences he had during his military service including exposure to excessive noise.  

The Veteran also submitted a statement from a fellow airman and roommate of the Veteran during his military service.  He reported that the Veteran worked in the early computer rooms (RAMAC) and the computer equipment then was very large, loud and noisy.  He also had several details near the flight line while the F106's were taking off and landing.  This was very loud noise and no ear protection was used for this detail.  He also noted that they would joke about the ringing in their ears after a particular noisy day.  
The Board notes that the service treatment records (STRs) do not contain any complaints or treatment related to hearing loss.  His enlistment examination conducted in August 1961was a whisper test which was normal.  The March 2011 examiner noted that whisper voice tests are only a gross assessment of hearing and gives no frequency specific information.  The VA examiner also noted that that his discharge examination report conducted in October 1965 was within normal limits in both ears.  Thus, there does not appear to be any medical evidence of hearing impairment during service.  Despite this, the Board finds that the credible statements made by the Veteran and his fellow airman show that the Veteran had excessive noise exposure during service.  

Also, the Board accepts, based on the evidence proffered, that the Veteran has current bilateral hearing loss.  The March 2011 VA examination and two private audiological reports note a diagnosis of bilateral hearing loss.  Furthermore, the reported audiological results met the requirements of 38 C.F.R. § 3.385 for establishing a current bilateral hearing loss disability.  

As to whether the current bilateral hearing loss disability is related to noise exposure in service, the Board notes that there are potentially conflicting medical opinions of record.  As the relationship between the Veteran's military service and current hearing loss, the March 2011 VA examiner provided a negative opinion while the two recent private audiologists provided positive opinions.

The March 2011 VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was caused by or a result of serving as a supply system computer specialist while in the Air Force because the Veteran's hearing was well within normal limits at time of discharge.  In contrast, the examiner found that it was as likely as not that his tinnitus began during the Veteran's military service.  When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  See Hensley, supra.  Although the examiner reviewed the claims file, the examiner did not consider the Veteran's specific statement that he was also exposed to noise on flight lines during service, which is also corroborated by the Veteran's fellow airman's statement.  The Board is not entirely satisfied with this opinion as the audiologist did not consider evidence that he was exposed to the flight line during service and the audiologist provided an opinion based on normal finding on discharge.  

The Veteran submitted two audiological examination reports by private audiologists.  In an August 2012 report, the audiologist, K.C., reviewed the Veteran's treatment records since separation and opined that bilateral hearing loss was as least as likely as not caused by or a result of his military service because the Veteran had no familial history of hearing loss, civilian employment did not involve excessive noise exposure and tinnitus began during his military service.  A second report is dated in August 2012 and conducted by audiologist G.H.  He reviewed the Veteran's treatment records since separation from service and diagnosed the Veteran with bilateral hearing loss (noting that hearing in the left ear was poorer than the right ear).  He opined that the bilateral hearing loss was most likely caused by or a result of acoustic trauma in service because high frequency hearing loss is consistent with exposure to noise and the Veteran reported noise exposure during service activities.  Furthermore, the audiologist noted that the Veteran also reported onset of tinnitus during service.  The Board acknowledges that although both private audiologists conducted hearing examinations, neither reviewed the Veteran's claims file or service treatment records.  The audiologists also did not specify what kind of noise exposure during the Veteran's military service caused his hearing loss.  Despite this, they both considered the Veteran's reported noise exposure.  

The Board is not entirely satisfied with any of the three nexus opinion in this case.  Despite this, the Board finds that the evidence, when analyzed as a whole, is in relative equipoise.  Crucially, there is no evidence of record indicating that the Veteran's current hearing loss is solely the result of any other intervening event or injury. 

When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012).  Accordingly, the benefit-of-the-doubt rule is applicable in this case, and a relationship between the Veteran's bilateral hearing loss disability with his active military service is established.  As the evidence shows a current disability, credible evidence of noise exposure during service, and evidence in equipoise as to a relationship between service and the current disability, the Board finds that service connection is warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


